



COURT OF APPEAL FOR ONTARIO

CITATION: Neilas (799 College St) Inc. v.
    Houston Engineering & Drafting Inc., 2020 ONCA 496

DATE: 20200806

DOCKET: C66584

Huscroft, Zarnett and Coroza
    JJ.A.

BETWEEN

Neilas (799 College St) Inc.

and
    Skypoint Hi-Rise Ltd.

Plaintiffs (Respondents)

and

Houston Engineering & Drafting Inc.,

VN Engineers & Facility Planners Inc.

and
Houston Thomas Engio

Defendants (
Appellant
)

Houston Thomas Engio, acting in person

Christopher Selby and Mark St. Cyr, for
    the respondents Neilas (799 College St) Inc. and Skypoint Hi-Rise Ltd.

Heard: in writing

On appeal from the judgment of Justice Lorne
    Sossin of the Superior Court of Justice, dated February 8, 2019.

REASONS FOR DECISION


[1]

The appellant argues that the motion judge erred
    in finding the settlement agreed on by the parties was valid and enforceable.
    The appellant says that there was no agreement on all essential terms of the
    settlement and that enforcement of the settlement would lead to a clear
    injustice.

[2]

We disagree.

[3]

The motion judge found that the appellant was
    represented by counsel when settlement terms were agreed to, including the
    mutual release, at the July 11, 2018 meeting. Although minor alterations to the
    minutes of settlement were discussed following this, there were no material
    concerns about the settlement. The appellant refused to approve the settlement
    documents despite the respondents agreement to include an additional clause to
    address the appellants concern about the mutual release.

[4]

The motion judge rejected the appellants
    argument that he was not represented by counsel at the relevant time, finding
    no evidence to support it. He properly noted that any concerns between the
    appellant and his counsel were beyond the purview of the motion, as was the
    effect of the mutual release. There was no evidentiary basis to support an
    argument that enforcement of the settlement would lead to a clear injustice.

[5]

The proposed fresh evidence concerns allegations
    against the appellants former counsel in addition to allegations concerning
    contumelious conduct, misrepresentations, and bad faith by the respondents. It
    includes both evidence that was available on the motion date and evidence that
    became available subsequently. It would not have affected the motion judges
    conclusion.

[6]

The motion to admit fresh evidence is dismissed.
    The appeal is dismissed.

[7]

The respondent is entitled to its costs. The
    parties may make brief (2-3 page) submissions on costs within 10 days of this
    decision.

Grant Huscroft J.A.

B. Zarnett J.A.

S. Coroza J.A.


